DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement 
The Information Disclosure Statement(s) submitted by applicant on 10/12/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance for claim(s) 1 is that applicant's claimed invention includes an image recording apparatus with a first base material and a second base material having a surface state different from a surface state of the first base material; a light irradiator configured to irradiate the light to the photocurable liquid disposed on the recording medium; a movement mechanism configured to relatively move the recording medium, and the head and the light irradiator in a movement direction; and a controller configured to execute: discharging the photocurable liquid to the first base material and the second base material while relatively moving the recording medium and the head; acquiring first position information of the first base material and second position information of the second base material; acquiring a first irradiation light amount of the light which is to be irradiated to cure the photocurable liquid on the first base material and a second irradiation light amount of the light which is different from the first irradiation light amount and which is to be irradiated to cure the photocurable liquid on the second base material; and controlling the light irradiator to irradiate the light in the first irradiation light amount onto the first base material and to irradiate the light in the second irradiation light amount onto the second base material based on the first position information and the second position information while relatively moving the recording medium and the light irradiator. It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.
The primary reason for allowance for claim(s) 10 is that applicant's claimed invention includes an image recording apparatus with a first base material and a second base material different from the first base material; a light irradiator configured to irradiate the light to the photocurable liquid disposed on the recording medium; a movement mechanism configured to relatively move the recording medium, and the head and the light irradiator in a movement direction; and a controller configured to execute: discharging the photocurable liquid to the first base material and the second base material while relatively moving the recording medium and the head; acquiring first position information of the first base material and second position information of the second base material; acquiring a first permanent curing light amount which is required to permanently cure the photocurable liquid on the first base material from an uncured state and a second permanent curing light amount which is higher than the first permanent curing light amount and which is required to permanently cure the photocurable liquid on the second base material from an uncured state; acquiring a first differential light amount obtained by subtracting the first permanent curing light amount from the second permanent curing light amount; irradiating the light in a third irradiation light amount corresponding to the first permanent curing light amount onto the first base material and the second base material based on the first position information and the second position information while relatively moving the recording medium and the light irradiator; and irradiating the light in a fourth irradiation light amount corresponding to the first differential light amount onto the second base material based on the second position information while relatively moving the recording medium and the light irradiator.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.
The primary reason for allowance for claim(s) 16 is that applicant's claimed invention includes an image recording apparatus with a first base material and a second base material different from the first base material; a light irradiator configured to irradiate the light to the photocurable liquid disposed on the recording medium; a movement mechanism configured to relatively move the recording medium, and the head and the light irradiator in a movement direction; and a controller configured to execute: discharging the photocurable liquid to the first base material and the second base material while relatively moving the recording medium and the head; acquiring first position information of the first base material and second position information of the second base material; acquiring a first curing light amount which is required to cure the photocurable liquid on the first base material and a second curing light amount which is required to cure the photocurable liquid on the second base material; the first curing light amount having a first temporary curing light amount which is required to temporarily cure the photocurable liquid on the first base material from an uncured state and a first permanent curing light amount which is required to permanently cure the photocurable liquid on the first base material from the uncured state; and the second curing light amount having a second temporary curing light amount which is required to temporarily cure the photocurable liquid on the second base material from an uncured state and a second permanent curing light amount which is required to permanently cure the photocurable liquid on the second base material from the uncured state; acquiring a second differential light amount obtained by subtracting a higher curing light amount as higher one of the first temporary curing light amount and the second temporary curing light amount from the first permanent curing light amount, and a third differential light amount obtained by subtracting the higher curing light amount from the second permanent curing light amount; irradiating the light in a fifth irradiation light amount corresponding to the higher curing light amount onto the first base material and the second base material based on the first position information and the second position information while relatively moving the recording medium and the light irradiator; and irradiating the light in a sixth irradiation light amount corresponding to the second differential light amount onto the first base material based on the first position information and irradiating the light in a seventh irradiation light amount corresponding to the third differential light amount onto the second base material based on the second position information while relatively moving the recording medium and the light irradiator. It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.
The primary reason for allowance for claim(s) 20 is that applicant's claimed invention includes a non-transitory medium storing a program for an image recording apparatus with a first base material and a second base material having a surface state different from a surface state of the first base material; a light irradiator configured to irradiate the light to the photocurable liquid disposed on the recording medium; a movement mechanism configured to relatively move the recording medium, and the head and the light irradiator in a movement direction; and a controller, the program causing the controller to execute: discharging the photocurable liquid to the first base material and the second base material while relatively moving the recording medium and the head; acquiring first position information of the first base material and second position information of the second base material; acquiring a first irradiation light amount of the light which is to be irradiated to cure the photocurable liquid on the first base material and a second irradiation light amount of the light which is different from the first irradiation light amount and which is to be irradiated to cure the photocurable liquid on the second base material; and irradiating the light in the first irradiation light amount onto the first base material and irradiating the light in the second irradiation light amount onto the second base material based on the first position information and the second position information while relatively moving the recording medium and the light irradiator. It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.
United States patent publication number 20210300069 to Noda et al. discloses a liquid discharge apparatus with a radiation unit. However, the prior art fails to disclose the above limitation(s). 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached at (571) 272- 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W THIES/Primary Examiner, Art Unit 2853